DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  Line 1 recites “…further comprising a digital wherein…”. It is assumed Applicant intended this line to read “…further comprising a digital server wherein…” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “a fish logging device” in limitation one and another “a fish logging device” in limitation two. This renders the claim indefinite to the ordinary skilled person in the art because later recitations calling back to “the fish logging device” are unclear. Specifically, it is unclear which “a fish logging device” is being referenced.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kasperek (US 7,173,197 B1) in view of Crone (US 4,196,538 A), further in view of Castaneda et al. (US 2015/0317502 A1).

Concerning claim 1, Kasperek teaches a method, comprising: 
providing a fish logging device apparatus with a digital tape measure (fig. 4: wheel 24 & col. 7, ll. 3-6), digital weight scale (col. 4, ll. 26-36) and a digital memory device for gathering data on a fish caught by a user and for storing the gathered data on the digital memory device (col. 6, ll. 28-34: the apparatus 10 being able to store data implies a digital memory device); 
displaying the gathered data on a fish logging device apparatus data display screen (fig. 1: display 20); 
providing a fish logging device apparatus safety fish support member (fig. 1: support member 18 & free end 18a); and
activating a fish logging device apparatus selfie button for triggering a fish logging device application installed on the fish logging device apparatus for operating the camera for capturing a photo of the fish (fig. 3: shutter switch 33). Not explicitly taught is a safety fish lip gripper with serrated gripping jaws and a safety fish lip gripper grip activator for securing the fish to the logging device apparatus.
Crone teaches a fish-holding apparatus, wherein the safety fish lip gripper has serrated gripping jaws (fig. 6: 64 & col. 5, ll. 50-59), and a safety fish lip gripper grip activator for securing the fish (fig. 6: spring loaded handle of fish clamp 62). Given this teaching, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Crone and use a safety fish lip gripper with serrated gripping jaws in order to secure the fish. Such a modification is merely a simple substitution of one known element for another to obtain predictable results. Kasperek and Crone fail to disclose a fish logging device apparatus selfie button for triggering a fish logging device application installed on a user smart phone for operating a user smart phone camera for capturing a photo of the fish; and downloading the gathered data using the fish logging device application and uploading the gathered data including the user smart phone fish logging device application gathered data to a fish logging device server cloud for storing, processing and downloading the gathered data.
Castaneda et al. (hereinafter Castaneda) teaches a method for automated fish culling, comprising a fish logging device apparatus selfie button for triggering a fish logging device application installed on a user smart phone for operating a user smart phone camera for capturing a photo of the fish (¶0049); and downloading the gathered data using the fish logging device application and uploading the gathered data including the user smart phone fish logging device application gathered data to a fish logging device server cloud for storing, processing and downloading the gathered data (¶0039, ¶0049).
Taking the teachings of Kasperek, Crone and Castaneda, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kasperek, Crone with Castaneda and operate an application installed on a smartphone to capture a photo of the fish. Such a modification is merely a simple substitution of one known element for another to obtain predictable results. Furthermore, modifying Kasperek in view of Crone to download the gathered data using the fish logging device application and upload the gathered data including the user smart phone fish logging device application gathered data to a fish logging device server cloud for storing, processing and downloading the gathered data would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, in order to access the gathered data remotely at a later time.

Concerning claim 2, Kasperek in view of Crone, further in view of Castaneda teaches the method of claim 1, wherein gathering data on a fish caught by a user includes a weight using the digital weight scale and a length of the fish using the digital tape measure (Kasperek, col. 7, ll. 1-13; Castaneda, ¶0065).

Concerning claim 3, Castaneda teaches the method of claim 1, further comprising a near-field transceiver coupled to the fish logging device apparatus configured for transmitting a signal when activated using the fish logging device apparatus selfie button for triggering the user smart phone camera (¶0039, ¶0045,¶0067).

Concerning claim 4, Castaneda teaches the method of claim 1, further comprising a digital wherein gathering data on a fish caught by a user includes using the fish logging device application installed on user smart phone to capture a GPS location of where the fish was caught (¶0049; ¶0055).

Concerning claim 5, Castaneda teaches the method of claim 1, further comprising a digital server for creating the fish logging device server cloud configured for uploading and downloading the gathered data from and to the user smart phone fish logging device application (¶0039: server).

Concerning claim 7, Castaneda teaches the method of claim 1, further comprising using the user smart phone fish logging device application for downloading the gathered data for sharing with friends and family on social media (¶0040).

Concerning claim 8, Castaneda teaches the method of claim 1, further comprising uploading and downloading data interactively between the fish logging device application installed on user smart phone and the fish logging device server cloud wherein the fish logging device server cloud is automatically updating and storing for retrieval a database with phase of moon, barometric pressure conditions, sunny/cloudy/overcast forecasts, route maps to fishing locations, locations of where fish have been caught, and time of catch and transmitting requested data by a user using the fish logging device application (¶¶0037-0039, ¶¶0090-0091).

Concerning claim 9, Castaneda teaches the method of claim 1, further comprising uploading and downloading data interactively between the fish logging device application installed on user smart phone and the fish logging device server cloud wherein the fish logging device server cloud includes a database with type of fish (¶0049), bait used (¶0049), and depth of water (¶0038) and wherein data is auto searched and loaded to the fish logging device server cloud and data can be filtered for retrieval by date, weight, fish type, and location using the fish logging device application (¶0056: the Castaneda system possesses the ability to associated various aqueous and non-aqueous conditions with fitch catches, therefore it is implied that data can be retrieved according to this filtered information).

Concerning claim 10, Castaneda teaches the method of claim 1, further comprising uploading and downloading data interactively between the fish logging device application installed on user smart phone and the fish logging device server cloud wherein the fish logging device server cloud includes a database with nearby fishing locations for transmitting nearby fishing locations automatically based on the user smart phone current GPS location to the user including displaying locations on the user smart phone for performing a search of nearby fishing locations for an area entered by the user on the user smart phone (¶¶0090-0091).

Concerning claim 11, claim 11 is a corresponding apparatus to the method of claim 1 and is rejected under the same rationale.

Concerning claim 12, Kasperek teaches the apparatus of claim 11, further comprising a data display screen (fig. 1: screen 20), handle (fig. 1: strap loop 15 or handle portion 12h), floatable case (col. 3, ll. 65-67), and control buttons coupled to the fish logging device (fig. 1: user interface 32).

Concerning claim 13, Kasperek in view of Crone, further in view of Castaneda teaches the apparatus of claim 11, wherein the fish logging device is configured for using the one touch selfie button to activate the fish logging device application installed on a user smart phone to trigger a camera to take a photo of the fish (Castaneda, ¶¶0060-0061) and weight and length of the fish displayed on the data display screen (Kasperek, col. 5, ll. 5-7)

Concerning claim 15, Castaneda further teaches the apparatus of claim 11, wherein the fish logging device server cloud is configured for uploading and downloading data interactively between the fish logging device application installed on user smart phone wherein the fish logging device server cloud includes a database with nearby fishing locations for transmitting nearby fishing locations automatically based on a user smart phone current GPS location to the user including displaying locations on the user smart phone with fish logging device application installed and for performing a search of nearby fishing locations for an area entered by the user on the user smart phone (¶¶0090-0091).

Concerning claim 16, claim 16 is rejected under the same rationale for being a corresponding apparatus to the method of claim 1.

Concerning claim 17, Castaneda teaches the apparatus of claim 16, further comprising a near-field transceiver coupled to the fish logging device configured for transmitting a signal when activated using the fish logging device selfie button for triggering the user smart phone camera (¶0039, ¶0045,¶0067).

Concerning claim 18, Kasperek teaches the apparatus of claim 16, further comprising a digital memory device coupled to the fish logging device to store the gathered data on a fish caught by a user for displaying on a data display screen coupled to the fish logging device apparatus (col. 6, ll. 28-34: the apparatus 10 being able to store and display data implies a digital memory device).

Concerning claim 20, Casteneda teaches the apparatus of claim 16, further comprising a database with type of fish (¶¶0048-0049), bait used (¶¶0048-0049), depth of water (¶0038) and fishing locations on the fish logging device server cloud, wherein the fish logging device server cloud can download automatically to the fish logging device application using the user smart phone current GPS location nearby fishing locations and fishing information related to that fishing location (¶¶0090-0091).

Claims 6, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kasperek (US 7,173,197 B1) in view of Crone (US 4,196,538 A), further in view of Castaneda et al. (US 2015/0317502 A1) and in further view of Harris et al. (US 2018/0263231 A1).

Concerning claim 6, Kasperek in view of Crone, further in view of Castaneda teaches the method of claim 1. Not explicitly taught is the method, wherein the fish logging device server cloud includes a database of fish species for processing the photo of the fish for automatically identifying the fish species and for downloading the fish species data to the fish logging device application.
Harris et al. (hereinafter Harris) teaches a fish identification application, wherein the fish logging device server cloud includes a database of fish species for processing the photo of the fish for automatically identifying the fish species and for downloading the fish species data to the fish logging device application (¶¶0006-0009).
Taking the teachings of Kasperek, Crone, Castaneda, and Harris, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kasperek, Crone, and Castaneda with Harris and include a database of fish species for processing the photo of the fish for automatically identifying the fish species and for downloading the fish species data to the fish logging device application in order to allow the user to identify fish species (Harris, ¶0002).

Concerning claim 14, claim 14 is rejected under the same rationale for being a corresponding apparatus to the method of claim 6.

Concerning claim 19, claim 19 is rejected under the same rationale for being a corresponding apparatus to the method of claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/            Primary Examiner, Art Unit 2425